Citation Nr: 0011790	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had approximately 10 years of active military 
service, including a verified period of active duty from 
September 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The Board notes that the RO has certified the wrong issue and 
rating decision as on appeal to the Board.  The May 1997 
rating decision was the initial denial of the veteran's claim 
for service connection for PTSD.  After that decision was 
rendered, the RO received additional evidence and issued a 
rating decision in October 1997 addressing the issue of 
whether new and material evidence had been submitted to 
reopen this claim.  In February 1998, when the veteran 
submitted his notice of disagreement, he expressly stated 
that he was disagreeing with the May 1997 rating decision.  
However, the RO erroneously issued a statement of the case as 
to the issue of new and material evidence and then certified 
the October 1997 rating decision as on appeal to the Board.  
This was incorrect.  Since the veteran submitted a timely 
notice of disagreement with respect to the initial denial of 
this claim in May 1997, that is the rating decision on 
appeal, and the veteran is not required to submit new and 
material evidence to reopen this claim.


REMAND

In his substantive appeal to the Board, the veteran requested 
a personal hearing before a Member of the Board at the RO.  
He indicated in May 1999 that he was willing to accept a 
videoconference hearing.  However, the veteran then canceled 
the videoconference hearing scheduled in October 1999 and 
requested that it be rescheduled for a later date.  Another 
videoconference hearing was scheduled in January 2000, but 
the veteran also requested that this hearing be canceled and 
rescheduled.  Another videoconference hearing was scheduled 
for April 2000, and the veteran failed to report for that 
hearing.  

However, the letter concerning the April 2000 hearing advised 
the veteran that he was not required, by law, to accept this 
hearing and that he could wait for a hearing before the Board 
at the RO if he desired to do so.  He was told that if he did 
not respond and accept the video hearing that the hearing 
would be canceled and his name would remain on the list for a 
hearing before the Board on a future visit to the RO.  The 
veteran did not respond nor did he report for the hearing.  
Rather than keep him on the list for a Travel Board hearing, 
the RO forwarded his case to the Board.  

Since the RO expressly informed the veteran that he would 
remain on the list for a Travel Board hearing, even if he did 
not report for the scheduled videoconference hearing, it is 
appropriate to remand this case for due process reasons.  It 
would be unfair to the veteran, at this point, for the Board 
to proceed to decide this case. 

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




